                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    RODNEY SCHREIB,                                      CASE NO. C18-1176-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for an extension of
18   time to file dismissal paperwork (Dkt. No. 17). The motion is GRANTED. The parties shall file
19   appropriate dismissal paperwork, or a joint status report outlining the status of their settlement
20   negotiations, by March 6, 2019.
21          DATED this 21st day of February 2019.
22                                                           William M. McCool
                                                             Clerk of Court
23

24                                                           s/Tomas Hernandez
                                                             Deputy Clerk
25

26


     MINUTE ORDER
     C18-1176-JCC
     PAGE - 1
